UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1326


In re: DANIEL JOHNSON WILLIS,

                    Petitioner.



                On Petition for Writ of Mandamus. (4:16-mc-00003-BO)


Submitted: May 23, 2017                                           Decided: May 25, 2017


Before KING, AGEE, and WYNN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Daniel Johnson Willis, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Daniel Johnson Willis petitions for a writ of mandamus seeking an order directing

the district court to file his civil complaint. We conclude that Willis is not entitled to

mandamus relief. Mandamus relief is a drastic remedy and should be used only in

extraordinary circumstances. Kerr v. U.S. Dist. Court, 426 U.S. 394, 402 (1976); United

States v. Moussaoui, 333 F.3d 509, 516-17 (4th Cir. 2003). Further, mandamus relief is

available only when the petitioner has a clear right to the relief sought. In re First Fed.

Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).

       Mandamus may not be used as a substitute for appeal. In re Lockheed Martin

Corp., 503 F.3d 351, 353 (4th Cir. 2007). The relief sought by Willis is not available by

way of mandamus. Accordingly, although we grant leave to proceed in forma pauperis,

we deny the petition and corrected petition for writ of mandamus. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                      PETITION DENIED




                                            2